Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 1, 1977, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the sixth degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have fully examined the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Hopkins, J. P., Damiani, Rabin and Margett, JJ., concur.